Broadfoot, J.
The demurrer was properly sustained. The allegations of fraud in the complaint are conclusions of law and raise no issue. The complaint did not state facts sufficient to constitute a cause of action.
Essentially this was an action to recover damages for the wrongful death of Amanda O’Brien. The note in the prior action was executed on December 5, 1941. The alteration of the note, if any occurred, took place more than two years before the commencement of this action. Accordingly, in so far as this action is based upon wrongful death, it is barred by the provisions of sec. 330.19 (5), Stats.
By the Court. — Order affirmed.